Citation Nr: 1243655	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-04 651	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a left shoulder disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from June 1971 to March 1973.  

In March 2012, the Board of Veterans' Appeals (Board) denied service connection for a gastrointestinal disability, claimed as irritable bowel syndrome, and remanded the issue of service connection for a left shoulder disability to the Department of Veterans Affairs (VA) regional office in Houston, Texas (RO) to obtain clarification of a July 2010 opinion.  An Addendum to the July 2010 opinion was obtained in April 2012 and added to the claims files.   

Consequently, there has been substantial compliance with the March 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 


FINDING OF FACT

The Veteran's pre-existing left shoulder disability did not undergo a permanent increase in severity as a result of military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2012).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); 38 C.F.R. § 19.7; see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in October 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in a June 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the claims file after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation with nexus opinion was obtained in November 2010.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with a VA examination in July 2010, with nexus opinion, in conjunction with the claim on appeal, with an Addendum obtained in April 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The VA opinion was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that a new examination is not warranted.
The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran contends that service connection is warranted for a left shoulder disability because his preexisting left shoulder disability was aggravated by service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the "pre-existing condition. 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. 
§ 3.322.

Conversely, if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F. 3d at 1094-1096.  In that case, 38 U.S.C.A. § 1153 applies and the question becomes whether the disability worsened in service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The presumption of sound condition on service entrance does not apply in this case because there is evidence prior to service entrance that the Veteran had undergone left shoulder surgery as a child and he complained of left shoulder pain on preservice evaluation in January 1971.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  The issue thus becomes whether the Veteran's pre-existing disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Accordingly, "a lasting worsening of the condition"--that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Veteran checked a painful or "trick" shoulder or elbow on a January 1971 preservice medical history report.  It was noted that he had had excision of a bone cyst of the left humerus at age six, which was repaired with a bone graft from the left tibia.  It was also noted that he had fractured the left humerus twice before it was determined that a cyst was present.  The condition was not considered disabling, and he was given a Physical Profile of "1."  According to a January 1971 bone and joint clinic consultation report, the Veteran had had a fracture of the left shoulder times two and removal of a cyst from the left shoulder at age six.  He currently had some limitation of motion of the left shoulder but no pain.  Physical examination did not show any atrophy; there was good muscle strength and a 
well-healed anterior medial scar.  X-rays of the shoulder did not show any abnormality.  The impression was old bone cyst with subsequent surgery 14 years ago by history.  There were no complaints of a left shoulder disability in service, and the Veteran's upper extremities were normal on separation medical evaluation in February 1973.  Because the Veteran's left shoulder disability was noted at service entrance, the Veteran is not entitled to the presumption of soundness.  He had some limitation of motion at entrance.

September 2005 and June 2007 statements from S. D., M.D., reveal that he treated the Veteran from July 1990 to July 1997 for multiple disorders, to include a left shoulder disability.

November 2005 statements from the Veteran's father and wife are to the effect that the Veteran aggravated his left shoulder in service and has continued to have problems with the shoulder ever since service.

A QTC evaluation of the Veteran's left shoulder was obtained in November 2005.  The Veteran reported that he was not receiving treatment for the shoulder and had not lost any time from work due to a shoulder disability.  He complained of left shoulder pain, and there was some limitation of motion of the shoulder.  X-rays of the left shoulder showed degenerative arthritic changes.  The diagnosis was osteoarthritis of the acromioclavicular joint (AC), status-post bone cyst repair. 

VA and private treatment reports dated from March 2006 to June 2010 reveal complaints of chronic left shoulder pain.  X-rays of the left shoulder in April 2006 show minimal degenerative changes of the AC joint.

Added to the claims files in April 2006 were two lay statements.  According to a statement from R. M., who had met the Veteran at work in May 1987, the Veteran had trouble with his left shoulder.  The Veteran's mother noted that he complained of aggravation of the shoulder since service.

November 2009 and June 2010 medical records from Dr. Thomas Parr, reveal that the Veteran reported that his left shoulder had been hurting for about a year.  X-rays of the left shoulder did not show evidence of old surgery.  The possibility of osteopenia and a rotator cuff tear were noted.  According to Dr. Parr, the surgery in 1956 had nothing to do with the Veteran's left shoulder injury in service.  It was concluded that there was a chance that the Veteran either tore the labrum or sustained a partial rotator cuff tear following the Army and that this has continued to bother him.

A VA evaluation of the left shoulder, which included review of the claims file, was conducted in July 2010.  The Veteran told the examiner that his shoulder started bothering him a few years ago.  The examiner noted that there was no injury in service and no residuals on discharge.  The left shoulder appeared normal on physical examination.  There was limitation of motion, and repetitive motion caused pain, weakness, and fatigue.  X-rays showed minimal degenerative change at the AC joint.  The impression was impingement syndrome of the left shoulder.  The examiner concluded that the Veteran's shoulder disability was more likely due to age-related rotator cuff tear or to supraspinatus tendon impingement or calcification.  There were no residuals from childhood surgery, no indication of complaints in service, and no complaints about the shoulder soon after service discharge.  The reasons for the examiner's conclusion that the Veteran's current left shoulder disability was not due to service were the lack of complaints in service and the lack of chronicity of complaints in the record.  

The Board remanded the case in March 2012 for clarification of whether the Veteran's preexisting left shoulder disability worsened during military service and, if it did worsen, whether the disability clearly and unmistakably was not aggravated beyond the normal progression of the disability.  The examiner who provided the opinion in July 2010 provided an addendum in April 2012 in which he concluded that because of the lack of complaints of shoulder disability in service and the lack of chronicity, there was no aggravation of a preexisting condition during service.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the evidence against the claim, especially the July 2010 and April 2012 opinions, to be more probative than the June 2010 private opinion that could be considered in favor of the claim.  Unlike the VA opinions, the private opinion is not based on a review of the claims files.  Although the June 2010 private medical opinion noted a shoulder injury in service, this notation appears to be based solely on the Veteran's contention, as no specific service medical record is identified.  The opinion refers to a "chance" that the Veteran either tore his labrum or sustained a partial rotator cuff tear "following the Army" and that this condition has continued to bother him.  Dr. Parr's notation of a "chance" of a causal connection is closer to the finding of a possibility, rather than a probability, of a causal connection.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (holding that equivocal opinions have little probative value).  Consequently, this opinion lacks probative value.  

On the other hand, the VA examiner's conclusions are based on a review of the pertinent evidence; and the examiner provides a supporting rationale.  This VA physician concluded that, because there are no left shoulder complaints in service and no reports of treatment for a number of years after discharge, it was more likely that the Veteran's current left shoulder disability was neither the result of aggravation of a preexisting disorder nor causally related to service injury.

The evidence does not support a finding that the Veteran's left shoulder disability worsened because of service.  The separation examination was normal, there were no complaints of shoulder problems or treatment in service, and records from Dr. Parr in 2009 and 2010 indicate that the Veteran had been experiencing left shoulder pain for approximately one year at that time.  Since the disability did not worsen in service, it was clearly and unmistakably not aggravated by service.

Due consideration has been given to the written statements on file in support of the claim, including those from the Veteran's family.  Although lay persons are competent to report left shoulder symptoms, such as pain, they are not competent to opine that the Veteran currently has aggravation of a pre-service left shoulder disorder due to service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Consequently, service connection for a left shoulder disability is denied. 

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


